April 29, 2015 THE DREYFUS/LAUREL FUNDS, INC. - Dreyfus Tax Managed Growth Fund Supplement to Summary and Statutory Prospectuses dated February 27, 2015 IMPORTANT NOTICE REGARDING CHANGE IN INVESTMENT POLICY Effective on or about July 15, 2015, the following information will supersede and replace the sentence contained in “Investment Objective” in the summary prospectus, the first sentence in “Fund Summary – Investment Objective” in the statutory prospectus and the first sentence in “Fund Details – Goal and Approach” in the statutory prospectus: The fund seeks long-term capital appreciation consistent with minimizing realized capital gains.
